Citation Nr: 1409066	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-30 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Thomas Linn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1972.  The Veteran served in combat in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2013, the Appellant testified before the undersigned via video conference from the RO.  

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2004, the RO denied service connection for the cause of the Veteran's death.  The Appellant did not perfect an appeal.

2.  Evidence submitted since the RO's July 2004 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 2004 rating decision which denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  New and material evidence has been received since the RO's July 2004 rating decision; thus, the claim of service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death, the Appellant's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

In a July 2004 rating decision, the RO denied service connection for the cause of the Veteran's death on the basis that the cause of death (listed as nasopharyngeal cancer is on the Certificate of Death) was not a presumptive disorder for herbicide exposure in Vietnam, the Veteran's terminal cancer was not diagnosed during service, and because the terminal cancer was not shown in the initial post-service year.  A notice of disagreement was received and a statement of the case was issued; however, the Veteran did not perfect his appeal via a substantive appeal.  Further, no additional evidence was received within one year of that decision.  Therefore, the RO's rating decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Appellant has presented additional medical evidence and argument in support of her claim to reopen.  This evidence includes the private medical opinion of R.E.B., M.D., an otolaryngologist, who opined that the Veteran's death was a result of squamous cell carcinoma in his sphenoid sinus which he indicated that as likely as not due to his exposure to Agent Orange during the Veteran's military service in Vietnam.  The Board notes that the clinical records note a diagnosis of nasopharyngeal squamous cell cancer.  

Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The United States Court of Appeals for Veterans Claims (Court) has indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim.  If there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by additional examination or opinion, the claim may be reopened.  The Board finds that this low threshold has been met and the duty to assist has been triggered.  Thus, the claim of service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.



ORDER

The application to reopen the claim of service connection for the cause of the Veteran's death is granted, to this extent only.  


REMAND

The Appellant contends that the Veteran's presumptive exposure to herbicides in Vietnam resulted in his terminal cancer.  In addition, she asserts that the Veteran's sinus problems originated during service as he had sinus issues since his return from Vietnam.  

With regard to presumptive service connection based on herbicide exposure, VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  However, nasopharyngeal cancer and squamous cell cancer are not among the presumptive cancers.  In fact, the Secretary has determined that nasopharyngeal and skin cancers are specifically not subject to presumptive service connection as being due to herbicide exposure.  The Board notes that the determination regarding the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure is based on scientific data reviewed the summarized by the National Academy of Science.  

Based on the foregoing, the Board finds that the private physician provided incomplete rationale as the VA/NAS findings were not addressed.  The Board invites the Appellant to submit a supplementary opinion from this physician.  The Board also finds that a VA medical opinion should be obtained in order to assess all of the relevant factors in this case, including direct service connection which has not been addressed by a physician.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Appellant that she may submit a supplementary opinion from Dr. R.E.B. or another physician, regarding the VA/NAS findings with regard to nasopharyngeal and squamous cell cancer.  

2.  Obtain a VA medical opinion to determine if the Veteran's terminal cancer was initially manifest during service, during the initial post-service year, or otherwise was etiologically related to service.  The examiner should address whether the Veteran's presumed inservice herbicide exposure played an etiological role in his death, taking into consideration and commenting on the findings of VA/NAS that nasopharyngeal and skin cancers are not in the presumptive group of diseases subject to service connection.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


